DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0285619; hereinafter Kim) in view of Hu et al. (US 2020/0312273; hereinafter Hu). 	
Regarding claim 4:
Kim discloses an electronic device (see Figs. 1 and 4) comprising:
a substrate (see Fig. 4, the sensory layer 120 includes a substrate layer);
a first light emitting diode disposed on the substrate and emitting a first light (see Figs. 3- 4 and paragraph 79; first light can be either red, green or blue subpixel);
a second light emitting diode disposed on the substrate and emitting a second light (see Figs. 3-4 and paragraph 79; second light can be the other of the either red, green or blue subpixel); and
an optical sensor disposed on the substrate and configured to receive the first light and the second light (see Fig. 4, PHS and Fig. 1, fingerprint detecting circuit 220; also see paragraph
69), wherein the optical sensor receives the first light to generate a first electrical signal for fingerprint authentication (see paragraph 73).
Kim does not disclose wherein the optical sensor receives the second light directly emitted from the second light emitting diode to generate a second electrical signal for luminance calibration of the second light.
However, Hu discloses an electronic device (see Fig. 3) comprising:
an optical sensor disposed on the substrate and configured to receive the first light and the second light (see Fig. 3; fingerprint identification-brightness detection 11 is an optical sensor that detects first light L2 and second light s L3),
wherein the optical sensor receives the first light to generate a first electrical signal for fingerprint authentication (see paragraphs 33 and 43), and the optical sensor receives the second light directly emitted from the second light source emitting diode to generate a second electrical signal for luminance calibration of the second light (see Fig. 3, paragraphs 31 and 33; please note that OLED display panel includes a plurality of light emitting diodes; thus, the OLED includes at least a second light source emitting diode).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the electronic device of Kim such that the optical sensor receives the second light directly emitted from the second light emitting diode to generate a second electrical signal for luminance calibration of the second light as taught by Hu. One of ordinary skill in the art would have been motivated to do this because brightness can be compensated to achieve target brightness and the thickness of the display panel is reduced when the optical sensor performs brightness detection function and the fingerprint identification function (see Hu, paragraphs 18 and 43).
Regarding claim 5:
Kim and Hu disclose all the features in claim 4, Kim further discloses the electronic device, wherein a wavelength of the first light is greater than a wavelength of the second light
(see paragraph 79; the first light can be either red light or green light, which has greater wavelength than blue light (i.e., second light)).
Regarding claim 6:
	Kim and Hu disclose all the features in claim 4, Kim further discloses the electronic device, wherein the first light is a green light and the second light is a blue light (see paragraph 70).
Regarding claim 7:
Kim and Hu disclose all the features in claim 4, Kim further discloses the electronic device, wherein the optical sensor partially overlaps the second light emitting diode in a thickness direction of the substrate (see Figs. 3, 4 and 6; at least some of the PHS overlaps at one end of the pixel, which includes a second light emitting diode).
Regarding claim 8:	
Kim and Hu disclose all the features in claim 4, Kim further discloses the electronic device, wherein the first light and the second light are emitted simultaneously (see paragraph 129; the subpixels in the fingerprint sensing area are simultaneously emitted).
Regarding claim 9:
Kim and Hu disclose all the features in claim 4, Kim further discloses the electronic device, wherein the first light and the second light are emitted non-simultaneously (see paragraph 110; subpixels are sequentially scanning/emitted during the fingerprint detection mode).
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/10/2022, with respect to the rejection(s) of claim(s) 4-9 under 35 U.S.C § 103 as being unpatentable over Kim in view of Fan have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim and Hu.  See details above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625